Per Curiam.
We have been liberal in the allowance of amendments to excess, but we have not felt ourselves at liberty to go the length required. On the contrary, we refused such an amendment in Wilson v. Wallace, (8 Serg. Rawle 53), a case of the same stamp. Perhaps courts ought to be clothed with an unlimited power to amend at discretion, to attain complete justice; but it cannot be assumed without the authority of a statute. We have no such statute for the case before us; for it was held in Wilson v. Wallace that the Act of the 28th of March 1818 embraces no more than suits by executors, administrators, trustees or assignees ; and though the suit before us is marked for the use of certain persons, we know of no regularly constituted trust. The statute was meant to provide for cases in which the plaintiffs sue in a representative capacity; and perhaps no other parties were in view as assignees and trustees than those who represent insolvent debtors by an assignment for the benefit of creditors under the insolvent laws. The amendment, therefore, was improperly allowed.
Judgment reversed, and venire de novo awarded.